SEPARATE OPINION.
In reference to the powers of Judge Sledge, I desire to say that I think Judge Osborn, under the agreement and appointment by the Governor, had the power to determine all issues involved in the suit both in vacation and term time, under section 165 of the Constitution, which reads as follows:
"No judge of any court shall preside on the trial of any cause, where the parties or either of them, shall be connected with him by affinity or consanguinity, or where he may be interested in the same, except by the consent of the judge and of the parties. Whenever any judge of the supreme court or the judge or chancellor of any district in this state shall, for any reason, be unable or disqualified to preside at any term of court, or in any case where the attorneys engaged therein shall not agree upon a member of the bar to preside in his place, the Governor may commission another, or others, of law knowledge, to preside at such term or during such disability or disqualification in the place of the judge or judges so disqualified."
It will be seen from this section of the Constitution that the regular judge in the cases therein provided for is disqualified to act judicially at all, and that the Constitution was providing a constitutional scheme for the appointment of judges in case of disqualification, and vesting such appointees with all the powers of the regular judge as fully and completely as such regular judge could exercise said powers if no such disqualification existed. *Page 915 
In Kelly v. State, 79 Miss. 168, 30 So. 49, the court did not refer to section 165 of the Constitution at all, but what was said with reference to special judges was said upon a construction of section 922 of the Code of 1892.
In the later case of Lopez v. Jackson, 79 Miss. 461, 31 So. 206, the court held that a special judge appointed under section 165 of the Constitution was empowered to approve the stenographer's notes of evidence and to sign the bill of exceptions in a cause tried by such special judge, although section 920 of the Code of 1892, and the Laws of 1896, p. 91, seemed to be inconsistent therewith. In the course of the opinion, the court said:
"There seems to be some inconsistency between section 165 of the Constitution and sections 920 and 921 of the Code of 1892, which, being brought forward from the Code of 1880, were not revised so as to harmonize with said section 165 of the Constitution; but the spirit of the Constitution is to be carried out, though it may seemingly conflict with the statute upon the subject. We think the Constitution makes the person appointed and commissioned by the Governor to preside at the trial of any particular case in the circuit court for the time being and for that case the judge of the court, the trial judge, the judge; that, while the minutes of the court perhaps are to be signed by the regular judge, all orders in the case pertaining to its merits or conduct, and all bills of exception should be made by such special judge, . . . and by him alone."
In Hall Commission Co. v. Crook, 87 Miss. 445, 40 So. 20, the court held that where a regular judge of the supreme court was disqualified by reason of illness, a special judge appointed to try cases during such illness participated in the decision, and after the regular judge recuperated and a suggestion of error was filed, it was disposed of, and the special judge participated therein, a motion was made to set aside the order overruling the suggestion of error upon the ground that the special judge's authority expired upon the regular judge assuming *Page 916 
his duties, and that the suggestion of error should be disposed of by the court composed of the regular judge thereof. In this opinion, Judge WHITFIELD said:
"The law seems clear that a special judge appointed to try a special case will take part in the decision of everything relating to that cause, suggestions of error, etc., included. Work on Courts and Their Jurisdiction, p. 395. That is not this case. Here, clearly, Judge HARPER'S power to act as a special judge was limited to the period of the sickness of the Chief Justice. Immediately upon the termination of that disability — that is to say, when the Chief Justice resumed his duties — the power of the special judge at once terminated."
After discussing two authorities, the court continued as follows:
"The cases referred to in Work on Courts and Their Jurisdiction, p. 395, notes 1 and 2, are cases of special judges appointed to try special causes. We are, therefore, of the opinion, both on these authorities and on reason and principle, that the power of the special judge in this cause existed only during the sickness of the Chief Justice, and ended upon the resumption of the bench by the Chief Justice — that is to say, upon the expiration of the disability (sickness) of the Chief Justice."
It will be seen from these authorities that a special judge appointed to try a special cause has and can exercise all the powers vested in the regular judge.
Of course, under section 718, Hemingway's Code of 1917 (section 754, Hemingway's Code of 1927), a judge may set a matter in which he is disqualified to be disposed of in vacation by the judge of an adjoining district, but if he should certify his disqualification to the Governor, and the Governor should appoint a special judge, under section 165 of the Constitution, such special judge may dispose of any matter before him whether in vacation or term time under the same conditions and terms as the regular judge could. The scheme is for the special judge to be the judge for all purposes in the particular cases he *Page 917 
tries under his appointment, or during the period in which he presides.
On the points covered by Judge McGOWEN in his dissent, I concur with the views expressed therein.